TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                            NO. 03-02-00485-CV




                                        Bertha Rayburn, Appellant

                                                       v.

          Leonard May, Individually; and Leonard May Enterprises, Inc., Individually
                   and d/b/a Oakland Manor Nursing Center, Appellees


        FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
              NO. 95V-301, HONORABLE DANIEL R. BECK, JUDGE PRESIDING




                 Bertha Rayburn, the plaintiff in the underlying proceeding, appeals pro se from the district

court=s take-nothing judgment. We will dismiss the appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1).

                 The Fayette County district clerk filed the clerk=s record from the underlying proceeding in

this Court on August 1, 2002. Rayburn=s brief was due to be filed September 3, 2002. On September 20,

2002, this Court sent a notice to Rayburn informing her that her appellant=s brief was overdue and also that

her appeal could be dismissed for want of prosecution unless she reasonably explained the failure to file the

brief and that the appellees are not significantly injured by the failure to timely file a brief. See Tex. R. App.

P. 38.8(a)(1). To date, Rayburn has not responded to this Court=s September 20 notice.
                 As Rayburn has not responded to this Court=s notice, and further, has not paid the filing fees

in this Court, we dismiss this appeal for want of prosecution.1




                                                   Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: October 31, 2002

Do Not Publish




        1
         On October 11, 2002, appellees submitted a motion to dismiss the appeal. The appellees,
however, failed to submit the filing fee for the motion, and the motion did not include a certificate of
conference. Because of these defects, the motion has not been filed in this Court.


                                                      2